Citation Nr: 0523444	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  96-23 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
duodenal ulcer disease with a history of upper 
gastrointestinal bleeding, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1967 to 
September 1969 and from June 1971 to October 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2001 and July 
2004, the Board remanded the issue for further development.  
During the course of this appeal, a July 2004 Board decision 
granted the veteran service connection for his post-traumatic 
stress disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

It appears that the veteran may have canceled a scheduled VA 
examination or special tests on account of illness.  In a 
June 2004 statement, the veteran's representative asks that 
the medical examination/procedures be rescheduled.  Moreover, 
in the June 2005 statement it is asserted that the veteran's 
service-connected duodenal ulcer has increased in severity.  
While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  

The Board acknowledges that this appeal has been ongoing for 
a considerable period of time.  However, the veteran through 
his representative is requesting that appellate review be 
again deferred to allow for examination.  The Board stresses 
to the veteran the importance of his cooperation in reporting 
for the examination which he is requesting.  VA's duty to 
assist him is not a "one-way street."  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a 
special VA gastrointestinal examination 
to determine the severity of his service-
connected duodenal ulcer disease with 
history of upper gastrointestinal 
bleeding. It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  The examination should 
include any diagnostic tests or studies 
for an accurate assessment of the 
disorder.  Examination findings should be 
reported to allow for evaluation of the 
ulcer disability under the terms of 
applicable VA rating criteria, to include 
pain, vomiting, recurrent hematemesis or 
melena, anemia, weight loss, frequency 
and duration of episodes as well as 
whether the resulting impairment is mild, 
moderate, moderately severe, or severe.  
The examiner should clearly list all 
symptoms attributable to the veteran's 
service-connected duodenal ulcer 
disability.

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if a higher rating is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




